

Exhibit 10.1


RETIREMENT AND CONSULTING AGREEMENT
This Retirement and Consulting Agreement (“Agreement”) is made by and between
John D. Sheehan (“Sheehan”) and Mylan Inc. (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).
RECITALS
WHEREAS, Sheehan and the Company executed an Executive Employment Agreement on
July 31, 2013 (the “Employment Agreement”) which, among other matters, provides
for certain terms and conditions regarding Sheehan’s employment with, and
separation from, the Company, including without limitation obligations that
survive termination of the Employment Agreement and termination of Sheehan’s
employment with the Company, as specified in Section 21 of this Agreement;
WHEREAS, Sheehan announced his intention to voluntarily retire from employment
with the Company effective as of April 1, 2016 (the “Retirement Date”);
WHEREAS, the Company wishes to continue to utilize Sheehan’s services in a
consulting capacity for twelve months after the Retirement Date; and
WHEREAS, the Company and Sheehan wish to reach an agreement regarding the terms
of Sheehan’s retirement and consultancy to the Company.
NOW, THEREFORE, in consideration of the mutual promises made herein and
intending to be legally bound hereby, the Company and Sheehan hereby agree as
follows:
COVENANTS
1.Consideration and Other Terms of Retirement. Provided that Sheehan executes
this Agreement within twenty-one days following the Retirement Date, does not
revoke his acceptance of this Agreement during the seven-day revocation period
identified in Section 24 below, performs consulting services as provided herein,
and does not commit a material breach of this Agreement, as described in Section
12 below:
a.    The Company agrees to pay Sheehan an amount equal to six hundred and fifty
thousand dollars ($650,000) in four equal quarterly installments. Each
installment shall be paid no later than thirty (30) days after the close of each
fiscal quarter (i.e., July 30th, October 30th, January 30th and April 30th), in
each case less applicable deductions and withholdings.
b.    Except as specified in this paragraph, all equity and cash bonus awards
will be treated in accordance with the terms of the 2003 Long-Term Incentive
Plan, as amended and the applicable award agreements. The Company will treat
Sheehan’s termination of service with the Company as a “Retirement” for purposes
of stock options granted under the 2003 Long-Term Incentive Plan, as amended,
(i.e., all unvested stock options will vest as of the Effective Date and all
stock options will remain exercisable through the applicable expiration dates).
c.    Sheehan’s group benefits, other than medical, dental, vision and
prescription, shall cease at the end of the month of the Retirement Date
(meaning April 30, 2016). The Company will pay the cost of Sheehan’s medical,
dental, vision and prescription benefits under the health benefit provisions of
Title X of the Consolidated Omnibus Budget







--------------------------------------------------------------------------------





Reconciliation Act of 1985, as amended, through the end of the month of the
first anniversary of the Retirement Date (meaning April 30, 2017), unless
Sheehan becomes eligible for such coverage under another plan.
d.    Except as specified herein, Sheehan’s participation in all benefits and
incidents of employment, including, but not limited to, the accrual of bonuses,
vacation, and paid time off, and any additional 401(k) plan contributions, shall
cease as of the Retirement Date. Vested amounts payable to Sheehan under the
Company’s 401(k) and other retirement plans or agreements (including the vested
benefit under Sheehan’s Retirement Benefit Agreement) will be paid in accordance
with the terms of such plans and agreements and applicable law.
2.    Payment of Salary and Receipt of All Benefits. Sheehan acknowledges and
represents that, other than the consideration to be paid pursuant to this
Agreement, the Retirement Benefit Agreement, Sheehan’s final regular pay on the
Company’s next regularly scheduled payroll date after the Retirement date and
payment for all unused and accrued vacation time as of March 31, 2016 (which
will be included in Sheehan’s final regular pay on the Company’s next regularly
scheduled payroll date after the Retirement Date, subject to applicable
deductions and withholding), the Company has paid or provided all salary, wages,
bonuses, accrued vacation/paid time off, premiums, leaves, reimbursable
expenses, stock, stock options, vesting, shares pursuant to vested restricted
stock units, and any and all other benefits and compensation due to Sheehan by
the Company and its affiliates. Sheehan acknowledges that all equity-based
awards (other than stock options) that are unvested as of the Retirement Date
will be forfeited as of the Retirement Date. To receive reimbursement for any
final Company-related travel expenses, Sheehan must submit a final report of all
such outstanding expenses within thirty (30) calendar days after the Retirement
Date, accompanied by receipts and otherwise subject to the Company’s expense
reimbursement policy.
3.    Release of Claims. In consideration of the payments to be made under
Sections 1(a) through (c) of this Agreement, which Sheehan acknowledges he would
not otherwise be entitled to receive, Sheehan agrees that the foregoing
consideration represents settlement in full of all outstanding obligations owed
to Sheehan by the Company and its current and former officers, directors,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, direct and indirect parents and subsidiaries, benefit plans, plan
administrators, insurers, trustees, divisions, and subsidiaries, predecessor and
successor corporations and assigns, and all persons acting with or on behalf of
them (collectively, the “Releasees”). The parties acknowledge and agree that the
amounts paid for Sheehan’s consulting services under this Agreement are in lieu
of any payments for consulting or similar services under any other plan or
agreement during the consulting period covered by this Agreement. Sheehan, on
his own behalf and on behalf of his heirs, family members, executors, agents,
and assigns, hereby and forever releases and discharges the Releasees from any
and all claims, complaints, charges, duties, obligations, demands, or causes of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that Sheehan may possess against any of the Releasees
arising from any omissions, acts, failures to act, facts, or damages that have
occurred up until and including the date Sheehan executes this Agreement,
including, without limitation:
a.    any and all claims relating to or arising from Sheehan’s employment
relationship with the Company and/or any of the Releasees and the termination of
that relationship;
b.    any and all claims relating to, or arising from, Sheehan’s right to
purchase, or actual purchase of shares of stock of the Company and/or any of the
Releasees,


2





--------------------------------------------------------------------------------





including, without limitation, any claims for fraud, misrepresentation, breach
of fiduciary duty, breach of duty under applicable state corporate law, and
securities fraud under any state or federal law;
c.    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;
d.    any and all claims under any policy, agreement, understanding or promise,
written or oral, formal or informal, between any Releasee and Sheehan existing
as of the date hereof (whether arising before, on or after the date Sheehan
executes this Agreement);
e.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the laws and Constitution of the Commonwealth of Pennsylvania, each as
amended, or any other federal, state or local law, regulation ordinance or
common law;
f.    any and all claims for violation of the federal or any state constitution;
g.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;
h.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Sheehan as a result of this Agreement;
i.    any and all claims for attorneys’ fees and costs; and
j.    any other claims whatsoever.
Sheehan agrees that the Release set forth in this section shall be and remain in
effect in all respects as a complete general release as to the matters released.
This Release does not extend to any obligations incurred under this Agreement,
Sheehan’s Retirement Benefit Agreement, surviving rights of Sheehan under his
Employment Agreement, including but not limited to indemnification rights, any
claims accruing after execution of this Agreement, or any rights Sheehan may
have under any D&O insurance policy maintained by the Company and/or any of the
Releasees. This Release does not release claims that cannot be released as a
matter of law, including, but not limited to, Sheehan’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation


3





--------------------------------------------------------------------------------





does not give Sheehan the right to recover any monetary damages against the
Company and/or any of the Releasees; and Sheehan’s release of claims herein bars
Sheehan from recovering such monetary relief from the Company and/or any of the
Releasees). Sheehan represents that he has made no assignment or transfer of any
right, claim, complaint, charge, duty, obligation, demand, cause of action, or
other matter waived or released by this Section.
4.    Acknowledgment that Waiver of Claims is Knowing and Voluntary. Sheehan
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Sheehan agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
date Sheehan executes this Agreement. Sheehan acknowledges that the
consideration given for this waiver and release is in addition to anything of
value to which Sheehan was already entitled. Sheehan further acknowledges that
he has been advised by this writing that: (a) he should consult with an attorney
prior to executing this Agreement; (b) he has twenty-one (21) days within which
to consider this Agreement; (c) he has seven (7) days following his execution of
this Agreement to revoke this Agreement and may do so by writing to the
Company’s Chief Legal Officer; (d) this Agreement shall not be effective until
after the revocation period has expired without revocation; and (e) nothing in
this Agreement prevents or precludes Sheehan from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law. In the event Sheehan signs this
Agreement and returns it to the Company in less than the 21-day period
identified above, Sheehan hereby acknowledges that he has freely and voluntarily
chosen to waive the time period allotted for considering this Agreement.
5.    Unknown Claims. Sheehan acknowledges that he has been advised to consult
with legal counsel and that he is familiar with the principle that a general
release does not extend to claims that the releaser does not know or suspect to
exist in his favor at the time of executing the release, which, if known by him,
must have materially affected his settlement with the Releasee. Sheehan, being
aware of said principle, agrees to expressly waive any rights he may have to
that effect, as well as under any other statute or common law principles of
similar effect.
6.    No Pending or Future Lawsuits. Sheehan represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Sheehan also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.
7.    Consulting Services. The Company and Sheehan agree that, commencing as of
the Effective Date, Sheehan will be available at reasonable times and upon
reasonable notice to perform the consulting services described herein on behalf
of the Company and/or any of its subsidiaries and affiliates until close of
business on April 1, 2017. In the event Sheehan accepts employment with, or
agrees to provide services for consideration to, any person or entity during the
period from the Retirement Date through April 1, 2017, Sheehan shall notify the
Company within five (5) business days and the Company shall have the option at
its sole discretion to terminate the consulting services set forth in this
Section 7. In the event that the Company terminates Sheehan’s consulting
services pursuant to the immediately preceding sentence, Sheehan shall receive
all accrued payments set forth in Section 1(a) in respect of completed fiscal
quarters and payment for the remainder of the fiscal quarter in which the
Company terminates Sheehan’s consulting services, but shall no longer be
eligible to receive payments in respect of future fiscal quarters. Except as
provided in Section 12 or as required by applicable law, Sheehan


4





--------------------------------------------------------------------------------





shall not be required to repay to the Company any amounts actually paid by the
Company to Sheehan pursuant to Section 1(a).
a.    Sheehan shall provide such business and commercial consulting and other
services as may reasonably be required of Sheehan by the Company’s Executive
Chairman or Chief Executive Officer or his or her designee, which services shall
include without limitation the provision of historic and background information
applicable to the Company and /or any subsidiary or affiliate’s business
affairs, business decisions, or operations known to Sheehan by virtue of his
employment with the Company or otherwise.
b.    Sheehan shall use his best efforts in his performance of services
hereunder, including such care, resources, effort, knowledge and expertise as a
reasonably prudent person experienced in and knowledgeable of such matters and
duties of the kind and character contemplated herein would exercise under the
circumstances.
c.    The Parties acknowledge and agree that the consideration provided in this
Agreement constitutes adequate and complete compensation for Sheehan’s
consulting and other services as set forth herein.
d.    The Company shall reimburse Sheehan for reasonable expenses directly
related to the provision of services, which expenses or costs are approved by
the Company’s Executive Chairman or Chief Executive Officer or his or her
designee. Sheehan shall provide to the Company’s Executive Chairman or Chief
Executive Officer or his or her designee, on a monthly basis, documentation (in
reasonable detail) of all expenses for which reimbursement is requested, and
such approved expenses shall be paid to Sheehan as promptly as reasonably
practicable after receipt of such documentation.
e.    Nothing in this Agreement shall be construed to create an employment
relationship between Sheehan and the Company after the Retirement Date. As of
the Effective Date, and until close of business on April 1, 2017, (a) Sheehan
shall be an independent contractor and shall have no authority to enter into
contracts on behalf of the Company, bind the Company to any third parties, or
act as an agent on behalf of the Company in any regard; (b) Sheehan shall not be
entitled to receive any compensation or medical or other benefits as a Company
employee; (c) Sheehan shall remain subject to the continuing obligations set
forth in the Employment Agreement, as specified in Section 21 of this Agreement;
and (d) the level of Sheehan’s services shall be consistent with the incurrence
of a “separation from service” (as defined in Section 409A of the Internal
Revenue Code) as of the Retirement Date (meaning no more than 20% of the average
level of services Sheehan performed over the previous 36 months) and in no event
shall exceed 35 hours per month without the mutual agreement of the parties.
8.    Confidentiality. Sheehan reaffirms and agrees to observe and abide by the
“Agreement Relating to Patents, Copyrights, Inventions, Confidentiality and
Proprietary Information” entered into between Sheehan and the Company and any
and all amendments and supplements thereto, and surviving Section 5 of the
Employment Agreement (collectively, the “Confidentiality Agreement”).
9.    Trade Secrets and Confidential Information/Company Property/Inquiries.
Sheehan’s signature below constitutes his representation that as of April 1,
2016, he shall (a) remove from any and all devices, records, files, folders,
cameras, media, internet sites, electronic or digital devices, and any and all
other sources, all documents, tapes, photographs, recordings, images,
reproductions, electronic files, and other items provided to Sheehan by the
Company


5





--------------------------------------------------------------------------------





and/or any of the Releasees, developed or obtained by Sheehan in connection with
his employment with and consultancy on behalf of the Company, or otherwise
belonging to the Company and/or any of the Releasees, and (b) return all
documents, tapes, photographs, recordings, images, reproductions, electronic
files, and other items provided to Sheehan by the Company, developed or obtained
by Sheehan in connection with his employment with and consultancy for the
Company, or otherwise belonging to the Company, including but not limited to any
personal computer(s), BlackBerry, iPhone, iPad, tapes, photographs, recordings,
images, reproductions, electronic files, and other items. Sheehan further
represents that he will not misuse or disclose any of the Company’s and/or any
of the Releasees’ confidential, proprietary, or trade secret information to any
third party other than a law enforcement or authorized regulatory agency of the
United States Government or any state or local government. In addition, Sheehan
will abide by the Company’s external communication policy, such that in the
event he receives any media, financial community or other third-party inquiries
regarding the Company, except as provided in Section 10 of this Agreement, he
will not respond (nor will he initiate any such contact) and will promptly
notify the Company’s Global Public Affairs Department at 724.514.1968 or
gpa@mylan.com.
10.    Limits on Cooperation; Compliance. Sheehan agrees that he will not
knowingly encourage, counsel, or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party, other than a law enforcement or
authorized regulatory agency of the United States Government or any state or
local government, against any of the Releasees. Sheehan may, however, respond to
a lawful subpoena or other court order to do so or as related directly to the
ADEA waiver in this Agreement or as otherwise required by law. Sheehan agrees
both to immediately notify the Company upon receipt of any such subpoena or
court order, and to furnish, within three (3) business days of its receipt, a
copy of such subpoena or other court order. If approached by anyone, other than
a law enforcement or authorized regulatory agency of the United States
Government or any state or local government, for counsel or assistance in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints against any of the Releasees, Sheehan shall state no more
than that he cannot provide counsel or assistance. If approached for counsel or
assistance as aforementioned, whether by private parties or law enforcement or
regulatory agencies, Sheehan shall immediately notify the Company of such an
occurrence, and provide information to the Company regarding any such
communication. While Sheehan may respond to inquiries by law enforcement or
regulatory agencies, Sheehan shall notify any such agencies of Sheehan’s
obligations with respect to confidentiality under this Agreement, the
Confidentiality Agreement, the Employment Agreement, and any other applicable
agreements, and Sheehan shall continue to honor such obligations in the course
of responding to law enforcement or regulatory agency inquiries, as lawfully
permitted. Furthermore, Sheehan hereby represents that he is not aware of any
violation of any Company policy or the Company’s Code of Conduct in any event
which could cause harm (financial or otherwise) to any of the Mylan Companies
(defined below) or their respective properties, shareholders, employees or
prospects, other than matters which he has previously reported to the Office of
Global Compliance or the Mylan Legal Department.
Sheehan shall use his best efforts to cooperate with and respond to the
Company’s reasonable requests for information or follow-up assistance pertaining
to work Sheehan performed on behalf of the Company and/or any subsidiary or
affiliate, or other matters in which Sheehan was involved or of which he was
otherwise aware, prior to the Retirement Date. Sheehan’s cooperation shall
include without limitation Sheehan’s cooperation with requests of legal counsel
for the Company and/or any subsidiary or affiliate regarding any legal matters
or proceedings of any kind currently pending or which may arise after the
Retirement Date.


6





--------------------------------------------------------------------------------





Sheehan’s cooperation shall include but not be limited to making himself
available for interviews or testimony if reasonably requested by the Company’s
Legal or Compliance Departments. The Company will reimburse Sheehan for any
expenses incurred by Sheehan in connection with such requests or assistance if
approved by the Company’s Legal Department and supported by required
documentation. No payment made to Sheehan hereunder is intended to be or shall
be interpreted as a payment for particular testimony or assistance with respect
to the legal matters specified above or any other matter. Sheehan understands
that he is to provide his good faith assistance, and agrees to provide truthful
responses to any requests for information or testimony.
11.    Non-Disparagement. Sheehan agrees to refrain from any disparaging
statements, including but not limited to statements that amount to libel or
slander, about the Company, its direct and indirect parents, subsidiaries or
affiliated companies, and/or any of its or their current or former employees,
officers, or directors, and/or any of the other Releasees including, without
limitation, the business, products, intellectual property, financial standing,
future, or other employment, compensation, benefit, or personnel practices of
the Company and/or any of the Releasees. Sheehan further agrees to refrain from
any disparaging statements, including but not limited to libel or slander, about
any of the Releasees that pertain to any personal or confidential matters that
may cause embarrassment to any of the Releasees or may result in any adverse
effect on the professional or personal reputation of any of the Releasees. The
foregoing restrictions shall not apply to any testimony that Sheehan is
compelled by law to give (whether written or verbal).
12.    Breach.
a.    Material Breach of Agreement. In addition to the rights provided in the
“Attorneys’ Fees” section below, Sheehan acknowledges and agrees that if, in the
Company’s judgment, Sheehan has committed any material breach of this Agreement,
which shall include without limitation any breach of Sections 8, 9, 10 and 11 of
this Agreement, and any breach of surviving Sections 5 (confidentiality) and 6
(noncompetition) of the Employment Agreement, the Company shall be entitled to
immediately recover and/or cease providing the payments and consideration
provided to Sheehan under this Agreement (including, for the avoidance of doubt,
canceling any stock options Sheehan holds) and to obtain damages, except as
provided by law.
b.    Sheehan also acknowledges and agrees that his compliance with Sections 8,
9, 10 and 11 of this Agreement and surviving Sections 5 and 6 of the Employment
Agreement is of the essence. The Parties agree that if the Company and/or any of
the Releasees proves that Sheehan breached, intends to breach, or will breach
any of these provisions (Sections 8, 9, 10 or 11 of this Agreement or surviving
Sections 5 or 6 of the Employment Agreement), without limiting any other
remedies available to the Company and/or any of the Releasees, the Company
and/or any of the Releasees shall be entitled to an injunction restraining
Sheehan from any future or further breaches and an award of its costs spent
enforcing the applicable provision(s), including all reasonable attorneys’ fees
associated with the enforcement action as provided in Section 20, without regard
to whether the Company and/or any of the Releasees can establish actual damages
from Sheehan’s breach. Any such individual breach or disclosure shall not excuse
Sheehan from his obligations hereunder, nor permit him to make additional
disclosures. Sheehan expressly agrees and warrants that he will not, in
violation of the terms of Sections 8, 9, 10 or 11 of this Agreement or surviving
Section 5 of the Employment Agreement, disclose, orally or in writing, directly
or indirectly, any of the Company’s confidential, proprietary or trade secret
information to any third party other than a law enforcement or authorized
regulatory agency of the United States Government or any state or local
government. Sheehan warrants that he has not encouraged or assisted any
attorneys or their clients in the presentation or prosecution of any disputes
against the Company and/or any of the Releasees.


7





--------------------------------------------------------------------------------





13.    No Admission of Liability/Compromise. No action taken by the Company
and/or any of the Releasees, either previously or in connection with this
Agreement, shall be deemed or construed to be (a) an admission of the truth or
falsity of any actual or potential claims or (b) an acknowledgment or admission
by the Company and/or any of the Releasees of any fault or liability.
14.    Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.
15.    Choice of Law and Forum. This Agreement shall be construed and enforced
according to, and the rights and obligations of the parties shall be governed in
all respects by, the laws of the Commonwealth of Pennsylvania without reference
to the principles of conflicts of law thereof. Any controversy, dispute or claim
arising out of or relating to this Agreement, or the breach hereof, including a
claim for injunctive relief, or any claim which, in any way arises out of or
relates to, Sheehan’s employment with the Company or retirement from said
employment (whether such dispute arises under any federal, state or local
statute or regulation, or at common law), including but not limited to statutory
claims for discrimination, shall be resolved by arbitration in accordance with
the then current rules of the American Arbitration Association respecting
employment disputes pertaining at the time the dispute arises, provided however,
that either party may seek an injunction in aid of arbitration with respect to
enforcement of Sections 8, 9, 10 and/or 11 of this Agreement from any court of
competent jurisdiction. The Parties agree that the hearing of any such dispute
will be held in Pennsylvania. The decision of the arbitrator(s) will be final
and binding on all parties and any award rendered shall be enforceable upon
confirmation by a court of competent jurisdiction. Any arbitration proceedings,
decision or award rendered hereunder, and the validity, effect and
interpretation of this arbitration provision shall be governed by the Federal
Arbitration Act, 9 U.S.C. § 1 et seq. Sheehan and the Company expressly consent
to the jurisdiction of any such arbitrator over them.
16.    Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Sheehan or made on his behalf under the terms of this Agreement.
Sheehan agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Sheehan further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Sheehan’s failure to pay or delayed
payment of federal or state taxes, or (b) damages sustained by the Company by
reason of any such claims, including attorneys’ fees and costs. Sheehan shall be
treated consistently with other senior executives of Mylan (i) with respect to
tax preparation assistance for tax returns filed in the U.K. as a result of the
provision of services in the U.K. as an officer of Mylan N.V. or the Company and
(ii) in the event tax responsibilities in the U.K. as a result of services
performed in the U.K. as an officer of Mylan N.V. or the Company result in
incremental tax liabilities (as compared to the tax liabilities that would exist
if Sheehan performed such services solely in the U.S.).
17.    Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement. Sheehan
represents and warrants that he
has the capacity to act on his own behalf and on behalf of all who might claim
through him to bind them to the terms and conditions of this Agreement. Each
Party warrants and represents that


8





--------------------------------------------------------------------------------





there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.
18.    No Representations. Sheehan represents that he has had an opportunity to
consult with an attorney and has carefully read and understands the scope and
effect of the provisions of this Agreement. Sheehan has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.
19.    Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.
20.    Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA or otherwise prohibited by law, in the event that either Party brings
an action to enforce or effect its rights under this Agreement, the prevailing
Party shall be entitled to recover its costs and expenses, including the costs
of mediation, arbitration, litigation, court fees, and reasonable attorneys’
fees incurred in connection with such an action. Such costs and expenses shall
be paid to the prevailing party as soon as practicable after the legal action is
resolved and in no event later than March 15 of the year following resolution of
the legal action.
21.    Entire Agreement. This Agreement, the surviving provisions of the
Employment Agreement (i.e., Sections 5, 6, 7, 8, 10, 11, 17, and 18), Sheehan’s
Retirement Benefit Agreement, and the Confidentiality Agreement represent the
entire agreement and understanding between the Company and Sheehan concerning
the subject matter of this Agreement and Sheehan’s employment with and
retirement from the Company and the events leading thereto and associated
therewith, and supersede and replace any and all prior negotiations,
representations, agreements and understandings concerning the subject matter of
such agreements, Sheehan’s relationship with the Company, and Sheehan’s
obligations following employment with the Company. Sheehan acknowledges,
reaffirms and agrees to observe and abide by all obligations that survive
termination of the Employment Agreement.
22.    No Oral Modification. This Agreement may only be amended in a writing
signed by Sheehan and the Company.
23.    Governing Law. The laws of the Commonwealth of Pennsylvania govern this
Agreement, without regard for choice-of-law provisions. Sheehan consents to
personal and exclusive jurisdiction and venue in the Commonwealth of
Pennsylvania.
24.    Effective Date. Each Party has seven (7) days after that Party signs this
Agreement to revoke it. This Agreement will become effective on the eighth (8th)
day after Sheehan signed this Agreement, so long as it has been signed by the
Parties and has not been revoked by either Party before that date (the
“Effective Date”).
25.    Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.




9





--------------------------------------------------------------------------------





26.    Voluntary Execution of Agreement. Sheehan understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company and/or any of the Releasees or any third
party, with the full intent of releasing all of his claims against the Company
and any of the other Releasees. Sheehan acknowledges that: (a) he has read this
Agreement; (b) he has been represented in the preparation, negotiation and
execution of this Agreement by legal counsel of his own choice or has elected
not to retain legal counsel; (c) he understands the terms and consequences of
this Agreement and of the releases it contains; (d) he is fully aware of the
legal and binding effect of this Agreement and (e) he has been given the
toll-free telephone number of the Pennsylvania Bar Association to help him
identify a qualified lawyer (800-692-7375).




10





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
Dated: April 13, 2016
By
/s/ John D. Sheehan
 
 
John D. Sheehan



 
MYLAN INC:
Dated: April 13, 2016
By
/s/ Bradley L. Wideman
 
 
Name:Bradley L. Wideman
 
 
Title: Vice President, Assoc. General Counsel and Asst. Secretary







11

